ON MOTION EOR. REHEARING.
Hines, J.
In the motion for rehearing it is insisted that we overlooked the fact that there were two distinct causes pending in Campbell superior court, one being the suit for .alimony, and the other being the contempt proceeding. The contempt proceeding was brought against the defendant in the alimony suit for his failure and refusal to comply with the order of the court requiring him to pay to his wife temporary alimony. In his answer to the contempt proceeding the defendant does not set up want of jurisdiction of the court to hear this proceeding, but sets up that the judgment granting temporary alimony is void because of lack of jurisdiction over his person in the alimony suit. But if he had pleaded that the court had no- jurisdiction to entertain the contempt proceeding, such defense would be without merit. The jurisdiction of the contempt proceeding is an incident of the alimony suit; and the court passing the alimony order has jurisdiction to attach the defendant in the alimony suit for contempt, although, at the time the contempt proceeding is brought, he may reside out of the county where the alimony suit was brought, if he *604can be found and served within the jurisdiction of the court. Hackel v. Bird, 142 Ga. 712 (83 S. E. 667).
It is next insisted that we overlooked the decision in the case of Watts v. Watts, 130 Ga. 683 (61 S. E. 593). We did not overlook this decision, but on the contrary gave it careful consideration. It is true that we did not refer to it in the opinion rendered. In that case lack of jurisdiction appeared upon the face of the record, and was taken advantage of before judgment.
In the next place, it is insisted that we overlooked the provision of our statute and the constitution that suits must be brought in the counties of the residences of defendants. These provisions have no application to proceedings for contempt for disobedience of an order of the court passed in a case of which the court has jurisdiction.
The motion for rehearing is without merit' and is denied.